
	
		I
		112th CONGRESS
		1st Session
		H. R. 1042
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Mr. Baca (for
			 himself, Mr. Calvert,
			 Mr. Cardoza,
			 Mr. Costa,
			 Mr. Cuellar,
			 Mr. Lewis of California,
			 Mr. Young of Alaska,
			 Mr. McClintock, and
			 Mr. Gary G. Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to require
		  that certain species be treated as extinct for purposes of that Act if there is
		  not a substantial increase in the population of a species during the 15-year
		  period beginning on the date the species is determined to be an endangered
		  species, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Discredit Eternal Listing Inequality
			 of Species Takings Act or the DELIST Act.
		2.FindingsCongress finds the following:
			(1)The Delhi Sands
			 Flower-loving Fly (Rhaphiomidas terminates abdominalis) was listed as an
			 endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.) on September 23, 1993 (58 Fed. Reg. 49881).
			(2)Nineteen years
			 have passed since the Delhi Sands Flower-loving Fly was listed as an endangered
			 species.
			(3)The Delhi Sands
			 Flower-loving Fly’s listing was based on a high degree of threat and a low
			 potential for recovery for a listed subspecies that may be in conflict with
			 construction or other development projects or other forms of economic
			 activity.
			(4)On September 14,
			 1997, a recovery plan was issued for the Delhi Sands Flower-loving Fly. The
			 plan claimed that the resolution of current population data is too poor to
			 effectively evaluate abundance trends or population distributions due to the
			 cryptic nature and rarity of the Delhi Sands flower-loving Fly. Thus, the
			 recovery plan by definition could not establish delisting criteria.
			(5)The United States Fish and Wildlife
			 Service's report entitled Delhi Sands Flower-loving Fly (Rhaphiomidas
			 terminatus abdominalis) 5-Year Review: Summary and Evaluation (March
			 2008; referred to in this section as the 5-year review report)
			 establishes that down-listing criterion 2 cannot be evaluated with current
			 knowledge of the Delhi Sands Flower-loving Fly.
			(6)None of the Delhi
			 Sands Flower-loving Fly conservation areas are currently managed to maintain
			 perpetual sand supply. There is currently insufficient information to determine
			 the extent or long-term importance of this impact to maintaining the dune
			 ecosystem.
			(7)The cryptic nature
			 and low density of Delhi Sands Flower-loving Fly complicate efforts to
			 effectively monitor population abundance.
			(8)To date, it has
			 proven difficult to conduct surveys that reliably quantify relevant population
			 variables (e.g., density and relative abundance), and no populations are
			 regularly surveyed with sufficient effort to effectively monitor population
			 trends.
			(9)Public support for
			 conservation of the sand dune system upon which the Delhi Sands Flower-loving
			 Fly depends is limited.
			(10)The life history
			 of the Delhi Sands Flower-loving Fly is largely unknown.
			(11)The 5-year review report asserts that the
			 Delhi Sands Flower-loving Fly was not used to explain larval stages of such fly
			 because the population was too low. Instead, a comparison of entomologists
			 observed several larvae of Rhaphiomidas trochilus, and because R. trochilus is
			 closely related to the Delhi Sands Flower-loving Fly, these observations were
			 used to understand larval biology of the Delhi Sands Flower-loving Fly.
			(12)A commenter mentioned in the 5-year review
			 report suggested that the Delhi Sands Flower-loving Fly may be non-native to
			 the Riverside/San Bernardino area and may have been accidentally introduced by
			 the early settlers.
			(13)There is no new
			 information in the scientific literature suggesting that the range of the Delhi
			 Sands Flower-loving Fly is more extensive than initially identified.
			(14)Although the area
			 of potentially suitable habitat has expanded, no newly discovered occupied site
			 supports a major population of the Delhi Sands Flower-loving Fly that was not
			 known at the time of the listing.
			(15)Within the section of the 5-year review
			 report relating to abundance, it stated that no clear trends emerge from the
			 demographic data that have been generated since the listing of the Delhi Sands
			 Flower-loving Fly. Due to the cryptic nature and rarity of the Delhi Sands
			 flower loving fly, it is difficult to accurately estimate abundance or density
			 for this subspecies.
			(16)The 5-year review report claims range-wide
			 surveys have not been attempted due to lack of funding and issues with access
			 to privately owned properties.
			(17)The 5-year review report indicated that
			 United States Fish and Wildlife Service biologists initiated a study in 2004
			 designed to improve Delhi Sands Flower-loving Fly survey protocol
			 recommendations. This study required the effort of 3 biologists working 6 days
			 a week during the peak of the flight season, and the data were only marginally
			 adequate to estimate abundance, density, and detection probability. This effort
			 indicated that measurement of population demographic trends will likely require
			 substantial effort unless new techniques prove effective.
			(18)Because most
			 Delhi Sands Flower-loving Fly habitat is in private ownership and no
			 regulations are in place to address loss of unoccupied Delhi Sands
			 Flower-loving Fly habitat, the permanent loss of potential and restorable Delhi
			 Sands Flower-loving Fly habitat important to recovery often proceeds.
			(19)Most of the
			 existing Delhi Sands Flower-loving Fly conservation sites are likely too small
			 and fragmented to sustain Delhi Sands Flower-loving Fly populations through
			 time.
			(20)In addition,
			 while protected from development, most of the existing conservation areas
			 remain susceptible to invasion by nonnative grasses, off-road vehicle use, and
			 other disturbances.
			(21)Most conservation
			 areas do not have monitoring programs to track Delhi Sands flower-loving fly
			 occupancy or habitat quality.
			(22)With at least 90
			 percent loss of historical Delhi Soils, potential and suitable Delhi Sands
			 Flower-loving Fly habitat available for conservation and restoration is
			 extremely limited.
			(23)At the time of
			 listing in 1993, there were only five small, isolated, extant populations of
			 Delhi Sands Flower-loving Fly.
			(24)The 5-year review
			 report states that recent observations, and the continued habitat loss and
			 fragmentation, all suggest that population sizes of the Delhi Sands
			 Flower-loving Fly are likely to be very small. Here, it is clear that the
			 United States Fish and Wildlife Service does not know the size of the
			 population. It may be possible that there is no longer a population to
			 protect.
			(25)It is commonly
			 accepted in conservation biology that small populations have higher
			 probabilities of extinction than larger populations because their low numbers
			 make them susceptible to inbreeding, loss of genetic variation, high
			 variability in age and sex ratios, demographic stochasticity, and random
			 naturally occurring events such as wildfires, floods, droughts, or disease
			 epidemics.
			(26)Delhi Sands
			 Flower-loving Fly populations were considered to be at risk at the time the
			 subspecies was listed because of their small size and habitat fragmentation. We
			 have no information suggesting that these threats have been ameliorated since
			 the time of listing.
			(27)Monitoring
			 efforts since the time of listing, though limited, do not suggest population
			 increases, and it is reasonable to believe that Delhi Sands Flower-loving Fly
			 populations are likely to be very small.
			(28)Together, small population size, isolation,
			 populations in fragmented habitat, and increased vulnerability to introduced
			 predators and competitors increase the risk of extirpation of the remaining
			 Delhi Sands Flower-loving Fly populations.
			(29)Continued listing of the Delhi Sands
			 Flower-loving Fly as an endangered species is not based on the best scientific
			 and commercial data available. The 5-year review report relied on research
			 conducted in 1993 or 2002. The research is 19 and 9 years old, respectively.
			 The 5-year review report has not shown that the Delhi Sands Flower-loving Fly
			 exist nor has there been a substantial increase of population during the 19
			 years of protection by the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.).
			3.Treatment of
			 certain species as extinctSection 4(a) of the Endangered Species Act
			 of 1973 (16 U.S.C. 1531 et sq.) is amended by adding at the end the following
			 new paragraph:
			
				(4)Treatment of certain species as
				extinct(A)A limited listed species shall be treated
				as extinct for purposes of this Act upon the expiration of the 15-year period
				beginning on the date it is determined by the Secretary to be an endangered
				species, unless the Secretary publishes a finding that—
						(i)there has been a substantial increase
				in the population of the species during that period; or
						(ii)the continued listing of the species
				does not impose any economic hardship on communities located in the range of
				the species.
						(B)In this paragraph the term
				limited listed species means any species that is listed under
				subsection (c) as an endangered species for which it is not reasonably possible
				to determine whether the species has been extirpated from the range of the
				species that existed on the date the species was listed because not all
				individuals of the species were identified at the time of such
				listing.
					.
		
